Case 19-16565 Doc54 Filed 09/09/19 Page 1 of 21

 

DEBTOR: Rock Creek Baptist Church of tl CASE NUMBER: 19-16565-LSS

OFFICE OF THE UNITED STATES TRUSTEE - DISTRICT OF MARYLAND
MONTHLY OPERATING REPORT
CHAPTER 11 - BUSINESS DEBTORS

Form 2-A

COVER SHEET AND QUESTIONNAIRE

For Period from: 07/01/19 ~=—to 07/31/19
Accounting Method: X _ Accrual Basis Cash Basis

 

 

 

THIS REPORT IS DUE 20 DAYS AFTER THE END OF THE MONTH
Mark One Box for Each Debtor must attach each of the following reports/documents unless the U. S. Trustee
Required Document: has waived the requirement in writing. File the original with the Clerk of Court.

 

Report/Document _ Previously

 

 

 

 

 

 

 

 

 

 

 

Attached Waived REQUIRED REPORTS / DOCUMENTS

Yes 1. Cash Receipts and Disursements Statement (Form 2-B)

N/A N/A 2. Post-petition Taxes and Aging Schedules (Form 2-C)

Yes 3. Disbursements Summary for the Month (Form 2-D)

Yes 4. Income and Disbursement Recap - Case to Date (Form 2-E)

Submit the form or attach one generated by company's accounting system

N/A N/A 5. Balance Sheet (Form 2-F)

Yes 6. Profit and Loss Statement (Form 2-G)

Yes 7. Cash Receipts and Cash Disbursements Detail (Form 2-H1 and 2-H2)

Yes 8. Bank Statements for All Bank Accounts

No 9. Bank Statement Reconciliations for all Bank Accounts

QUESTIONNAIRE Yes No
Please answer the questions below:

1. Is the business still operating? x
2. Were all employees timely paid this month? x
3. Are all insurance policies and operating licenses current and in effect? X
4. Did you deposit all receipts into your DIP account this month? Xx
5. Have all taxes been timely paid (payroll, sales, etc.)? N/A N/A
6. Are you current on U.S. Trustee quarterly fees payments? Yes
7. Were any assets (other than inventory) sold this month? x
8. Did you open any new bank accounts this month? x

 

I declare under penalty of perjury that the following Monthly Operating Report, and any
statements and attachmentsare true, accurate and correct to the best of my belief.

 

Executed on: 08/19/19 Print Name: Trustee Sandie Tate
Signature: '
Title: Treasurer

 

Rev. 2018-01
Case 19-16565 Doc54 Filed 09/09/19 Page 2 of 21

 

 

 

 

 

DEBTOR: Rock Creek Baptist Church of the CASE NO: 19-16565-LSS
Form 2-B
CASH RECEIPTS AND DISBURSEMENTS STATEMENT (See Note A)
For Period: 07/01/19 to 07/31/19

|CASH FLOW SUMMARY | Current Month _
1. Beginning Cash Balance $ 1,065.08 (1)
2. Cash Receipts

Operations 29,541.60

Sale of Assets

Loans/advances

Other

Total Cash Receipts $ 29,541.60

3. Cash Disbursements
Operations 23,811.72
Owner / Officer disbursements
Debt Service/Secured loan payment
Professional fees/U.S. Trustee fees

 

 

 

 

 

Other
Total Cash Disbursements $ 23,811 fZ
4. Net Cash Flow (Total Cash Receipts less
Total Cash Disbursements) 5,729.88
5. Ending Cash Balance (to Form 2-F) $ 6,794.96 (2)
CASH BALANCE SUMMARY | Book Balance
Financial Institution At End of the Month
Petty Cash $ 0.00,
DIP Operating Account TD Bank 2,855.96
DIP Payroll Account TD Bank (Ministry) 1,692.60,
Other Account Bank of America 2,246.40
TOTAL (must agree with Ending Cash Balance above) $ 6,794.96 (2)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.

NARRATIVE

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported
in the financial statements, and any significant changes in the financial condition of the debtor which have
occurred subsequent to the report date.

 

The Bank of America account ending in 1900 had to remain open due to outside fraud not caused by the
Church. The account is frozen until Bank of America concludes their investigation. Tithely deposits were
taken out and moved to TD Bank by cashier's check in August. The 1900 account remains frozen.

 

 

 

PAGE 2
Rev. 2018-01
Case 19-16565 Doc54 Filed 09/09/19 Page 3 of 21

 

DEBTOR: Rock Creek Baptist Church of the District of Columbia CASE: 19-16565-LSS
Form 2-C
For Period: 07/01/19 to 07/31/19

 

POST PETITION TAXES PAYABLE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Accrued / Payments / Ending
Balance (1) Withheld Deposits Balance
Income Tax Withheld:
Federal $ 0.00 ¢$ 0.00 ¢ 0.00 ¢ 0.00
State 0.00 ‘0.00 0.00 0.00
Local 0.00 0.00 0.00 0.00
FICA Tax Withheld 0.00 0.00 0.00 0.00
Employer's FICA Tax 0.00 0.00 0.00 0.00
Unemployment Tax
Federal 0.00 0.00 0.00 0.00
State 0.00 0.00 0.00 0.00
Sales, Use & Excise Taxes 0.00 0.00 0.00 0.00
Property Taxes 0.00 0.00 0.00 0.00
Other:
N/A 0.00 0.00 0.00 0.00
N/A 0.00 0.00 0.00 0.00
TOTALS $ 0.00 ¢ 0.00 ¢ 0.00 ¢ 0.00

 

(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.

ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING*

 

Post Petition
Accounts Accounts
Due Receivable Payables
Under 30 days $ $
30 to 60 days

 

61 to 90 days
91 to 120 days
Over 120 days

Total Post Petition 0.00

 

 

Pre Petition Amounts in Accounts Receivable

 

Total Accounts Receivable $ 0.00
Total Post Petition Accounts Payable $ 0.00

* Attach the Total Page of the aging reports for accounts receivable and post-petition accounts payable.
PAGE 3
Rev. 2018-01
Case 19-16565 Doc54 Filed 09/09/19 Page 4 of 21

DEBTOR: Rock Creek Baptist Church of the District of Columbia CASE NO:  19-16565-LSS

 

Form 2-D
DISBURSEMENT SUMMARY

For the Month Ended: 97/31/19

 

 

 

Total Disbursements from Operating Account (Note 1) $ 15.00
Total Disbursements from Payroll Account (Note 2) $ 15,454.49
Total Disbursements from any other Account (Note 3) $ 8,342.23
Grand Total $ 23,811.72

 

NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
operating account. Exclude only transfers to the debtor in possession payroll account or other debtor in possession account
where the disbursements will be listed on this report.

NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll account.
Exclude only transfers to the debtor in possession operating account or other debtor in possession account where the
disbursements will be listed on this report.

NOTE 3 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
petty cash fund or cash register, amounts paid from any other debtor in possession account,and amounts paid from the
accounts of others on the debtor's behalf (for example, disbursements made from a law firm's escrow account as a
result of a sale of property.)

PAGE 4
Rev. 2018-01
Case 19-16565 Doc54 Filed 09/09/19 Page 5 of 21

INCOME AND DISBURSEMENTS RECAP

Debtor: Rock Creek Baptist Church of the District of Columbia Case Number: 19-16565-LSS

Date Case was filed: 9/14/2019

 

 

This form is to be used to record Monthly Operating Reports' Income and Disbursements filed to date.
It serves as a running total of overall income, expenses and net income (or loss) for the case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year: 2019 Year:
Inc Exp Net Inc Exp Net
0 0
Jan
0 0
Feb
0 0
Mar
0 0
Apr
29,943 29,963 (20) 0
May
25,251 27,787 (2,536) 0
Jun
iy 29,542 23,812 5,730 0
0 0
Aug
0 0
Sep
0 0
Oct
0 0
Nov
0 0
Dec
84,736 | 81,562 3,174 0 0 0
TOTAL

 

 

 

 

 

 

 

 

 

 

Page 5
Case 19-16565 Doc54 Filed 09/09/19 Page 6 of 21.

 

 

 

 

 

 

 

Case Name: Rock Creek Baptist Church of the District of Columbia
Case #: 19-16565-LSS
Month: July

TD Bank DIP
Bank: Bank of America
Last 4 digits of account: 1900 9863 9821

TOTAL

Beginning Balance 450.75 176.00 438.33 1,065.08
Deposits 1,810.65 25,459.45 2,271.50 29,541.60
Transfers In - 1,500.00 8,825.00 10,325.00
Transfers Out - 8,825.00 1,500.00 10,325.00
Withdrawals / Checks 15.00 15,454.49 8,342.23 23,811.72
Ending Balance 2,246.40 2,855.96 1,692.60 6,794.96

 

 

 

 

 

A - Total Transfers In should equal Total Transfers Out.

 
Case 19-16565 Doc54 Filed 09/09/19 Page 7 of 21

Profit & Loss Statement
Rock Creek Baptist Church of the District of Columbia
July 1, 2019 - July 31, 2019

Financial Statements in U.S. Dollars
Revenue

 

Tithes, Offering, Capital Campaign

29542

 

 

Less: Sales Returns and Allowances

 

Net Sales

Cost of Goods Sold

Beginning Inventory

Add: Purchases
Freight-in
Direct Labor
Indirect Expenses

Inventory Available

Less: Ending Inventory

Cost of Goods Sold

Gross Profit (Loss)

Advertising
Bank Charges
Books
Contractors
Charitable Contributions
Dry Cleaning
Employee Benefit Programs
Food Services
Honorarium
Housing Allowance
Insurance
Legal and Professional Fees
Miscellaneous
Office Supplies
Payroll Taxes
Postage
Publicity
Repairs and Maintenance
Subscriptions
Telephone
Transportation
Utilities
Vehicle Expenses
Wages
Total Expenses

Net Operating Income

Other Income

 

 

29042)

 

Gain (Loss) on Sale of Assets

 

 

Interest Income

 

Total Other Income

Net Income (Loss)

 
Case 19-16565

Bankof America

P.O, Box 15284
Wihnington, DE 19850

ROCK CREEK BAPTIST CHURCH
PO BOX 3028
UPPR MARLBORO, MD 20773-3028

Doc 54 Filed 09/09/19 Page 8 of 21

Your Business Fundamentals Checking

for July 1, 2019 to July 31, 2019
ROCK CREEK BAPTIST CHURCH

Account summary

 

 

 

 

 

Beginning balance on July 1, 2019 $450.75
Deposits and other credits 1,810.65
Withdrawals and other debits -0.00
Checks -0.00
Service fees -15.00
Ending balance on July 31, 2019 $2,246.40

Business Advantage

Customer service information

) 1,888.BUSINESS (1.888.287.4637)

“e bankofamerica.com

@@ Bank of America, N.A.
P.O. Box 25118
Tampa, FL 33622-5118

Account number: ag 1900

# of deposits/credits: 8

# of withdrawals/debits: 1

# of items-previous cycle’: 149
# of days in cycle: 31

Average ledger balance: $1,538.75

Mncludes checks paid,deposited items&other debits

 

 

BANK OF AMERICA BUSINESS ADVANTAGE

v Dreading the shredding?

Your Go paperless — you'll have security without the hassle of storing and shredding old statements.
Di gital View your staternents online any time.
Tip You can enroll today by logging in to Online Banking at bankofamerica.com/SmallBusiness

and clicking on Profiles & Settings (in the upper right, next to Sign Out).

ARWY4MJB | SSM-04-19-0138.B

 

 

PULL:E CYCLE: 48 SPEC:0 DELIVERY:P TYPE: IMAGE:A BC: MD

Page 1 of 4

 
Case 19-16565 Doc54 Filed 09/09/19 Page 9 of 21
ROCK CREEK BAPTIST CHURCH | Account # QB 1900 | July 1, 2019 to July 31, 2019

IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers- If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a financial center for information.

© 2019 Bank of America Corporation

Bank of America, N.A. Member FDIC and {=} Equal Housing Lender

Pase ? af 4
Bank of America SH

Case 19-16565 Doc54 Filed 09/09/19 Page 10 of 21

Your checking account

ROCK CREEK BAPTIST CHURCH | Account # QR 1900 | July 1, 2019 to July 31, 2019

 

We are changing how we notify you if your account is overdrawn

Starting in August, we will stop sending overdraft postcards to you through the mail but will continue to email you anytime you do not
have enough money in your account to cover your transactions.

Do not worry - they will continue to be sent to the primary email address we have for you. If you want us to use a different one, you
can always change it in Mobile or Online Banking.

 

Deposits and other credits

 

 

 

 

 

 

 

 

 

Date Description Amount

07/02/19 Tithe.ly DES:Tithely ID:ST-Y5B3N1U9S7L1 INDN:ROCK CREEK BAPTIST CHU CO 24.45
ID:1800948598 CCD

07/03/19 Tithe.ly DES:Tithely ID:ST-OOB3R2Z4S8x0 INDN:ROCK CREEK BAPTIST CHU CO 484.60
ID:1800948598 CCD

07/09/19 Tithe.ly DES:Tithely ID:ST-W6P9W4F1A7C3 INDN:ROCK CREEK BAPTIST CHU CO 40.00
ID:1800948598 CCD

07/10/19 Tithe ly DES:Tithely ID:ST-L7N2H9MOM400 INDN:ROCK CREEK BAPTIST CHU CO 375.90
1D:1800948598 CCD

07/2/19 SSA3 TREAS 310 DES: FED SAL ID:XXXXXXXXXX40199 INDN:SHIRLETTA D. MARSHALL CO 200.00
1D:9101036009 PPD

07/7/19 Tithe.ly DES:Tithely ID:ST-D3Z7V6K5U7L6 INDN:ROCK CREEK BAPTIST CHU CO 90.00
ID:1800948598 CCD

07/23/19 Tithe.ly DES:Tithely ID:ST-J2G1YSW7MOG7 INDN:ROCK CREEK BAPTIST CHU CO 395.70
1D:1800948598 CCD

07/26/19 SSA3 TREAS 310 DES: FED SAL ID:XXXXXXXXXX40199 INDN:SHIRLETTA D. MARSHALL CO 200.00
1D:9101036009 PPD

Total deposits and other credits $1,810.65

 

 

Bank of America Business Advantage

OQ Guaranteed next-day or 3-day delivery of direct
bank-to-bank transfers

Your

Digital Pay individuals, vendors and suppliers who bank at other financial institutions —
1S Ita right from Online Banking. Just log in and click the Transfers | Send tab, then
Tip select Send Money to Someone or a Business.

Fees apply to wires and certain transfers. See the Online Banking Service Agreement at bankofamerica.com/serviceagreement
for details. Data connection required for online and mobile transfers. Wireless carrier fees may apply. ARFKPB7} | SSM-02-19-0704.8

 

 

Pase 2 nf 4
Case 19-16565 Doc54 Filed 09/09/19 Page 11 of 21
ROCK CREEK BAPTIST CHURCH | Account #@M 1900 | July 1, 2019 to July 31, 2019

 

Service fees

Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

 

 

 

 

Total for this period Total year-to-date We refunded to you a total of
$35.00 in fees for Overdraft
Total Overdraft fees $0.00 $490.00 and/or NSF: Returned Items
this year.
Total NSF: Returned Item fees §0.00 $35.00

 

 

 

 

 

We want to help you avoid overdraft and returned item fees. Here are a few ways to manage your account and stay on top
of your balance:

- Set up Overdraft Protection in Online Banking to avoid declined transactions and save on overdraft fees
~ Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
Please call us or visit us if you have any questions or to discuss your options.

(footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.

 

 

 

The Monthly Fee on your Business Fundamentals Checking account was waived for the statement period ending 06/28/19. A check mark
below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.

$250+ in new net purchases on a linked Business debit card
$250+ in new net purchases on a linked Business credit card
$3,000+ minimum daily balance in primary checking account
$5,000+ average monthly balance in primary checking account

$15,000+ combined average monthly balance in linked business accounts

OOO0O0 *&

enrolled in Business Advantage Relationship Rewards

For information on how to open a new product, link an existing service to your account, or about Business Advantage Relationship
Rewards please call 1.888.BUSINESS or visit bankofamerica.com/smallbusiness.

 

 

Date Transaction description Amount
07/08/19 ONLINE BUSINESS SUITE ACCT MGMT SERVICES -15.00
Total service fees -$15.00

Note your Ending Balance already reflects the subtraction of Service Fees.

Daily ledger balances

 

 

 

 

Date Balance ($) —— Date Balance(S) Date Balance ($)
07/01 450.75 07/09 984.80 07/17 1,650.70
07/02 475.20 07/10 1,360.70 07/23 2,046.40
07/03 959.80 07/12 1,560.70 07/26 2,246.40
07/08 944.80

 

Pase 4ofA4
nD
o
o
=
>
2
8
3S
8
6

 

 

 

Case 19-16565 Doc54 Filed 09/09/19 Page 12 of 21

J Bank

~~ America’s Most Convenient Bank®

 

 

 

 

 

 

 

 

 

 

 

 

 

T
2307-FTD010400802 19117428
ROCK GREEK BAPTIST CHURCH OF THE Page: 1of5
DISTRICT OF COLUMBIA OP ACCT Statement Period: Jul 01 2019-Jul 31 2019
DIP CASE 19-16565 DIST MD-G Cust Ref #: GH 9863-030. T 4
6707 WOODYARD RD Primary Account #: GD 9863
UPPER MARLBORO MD 20772-3848
Chapter 11 Checking
ROCK CREEK BAPTIST CHURCH OF THE Account # 9863
DISTRICT OF COLUMBIA OP ACCT
DIP CASE 19-16565 DIST MD-G
Beginning Balance 176.00 Average Collected Balance 2,800.85
Deposits can 2 25,086.00 Interest Earned This Period 0.00
Electronic Deposit 1,873.45 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Checks Paid 7,785.98 Days in Period 31
Electronic Payments 16,493.51
Ending Balance 2,855.96
Total for this Period Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned Item Fees (NSF) $0.00 $35.00
Deposits
07/01 DEPOSIT 3,782.00
07/01 DEPOSIT 502.00
07/01 DEPOSIT 251.00
07/08 DEPOSIT 6,071.00
07/08 DEPOSIT 380.00
_ O75  . . DEPOSIT. _ __ _ ‘ ee eee — §,791.00—-
07/15 DEPOSIT 817.00
07/22 DEPOSIT 3,694.00
07/29 DEPOSIT 3,798.00
Subtotal: 25,086.00
Electronic Deposits
07/03 eTransfer Credit, Online Xfer 500.00-
Transfer from CK 39821
07/18 DEBIT CARD CREDIT, *****04023348455, AUT 071819 VISA DDA REF 79.00
IN ARCTIC PLUMBING AND 4102728426 *MD
07/30 CCD DEPOSIT, TITHE.LY TITHE.LY ST-Y6X0Q8G600K7 130.00
UNYUUY Gb LUEO

Case 19-16565 Doc54 Filed 09/09/19 Page 13 of 21

Page: 20f5
Begin by adjusting your account register. Your ending balance shown on this
as follows: ie
statement is: Ending 2,856.96
Subiract any services charges shown ; ; Balance
on this statement. ». List below the amount of deposits or
. credit transfers which do not appear

cede a on this statement. Total the deposits Total +

: au i Deposits
drawals not previously recorded. Sas Ca Oh Lago? .
Add any interest earned if you have Subtotal by adding lines 1 and 2.
an interest-bearing account.

: ‘ 1 Li , Sub Total
Add any automatic deposit or List below the total amount of
overdraft line of credit. withdrawals that do not appear on

this statement. Total the withdrawals

Review all withdrawals shown on this and enter on Line 4. ; Total .
statement and check them off in your Withdrawals
account register. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your balance should equal your account
ending account balance. balance. Adjusted

Total Deposits

 

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statementor receipt relating to an electronic fund transfer,
telephone the bank immediatelyat the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
more information is needed. Please include:

* Your name and account number.
A description of the error or transaction you are unsure about,
* The dollar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your complaintin
writing within ten (10) business days after the first telephone call.

We will investigate your complaintand will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the

amount you think is in error, so that you have the use of the money during the time it
takes to complete our investigation.

Total interest credited by the Bank to you this year will be reported by the Bank to the

Internal Revenue Service and State tax authorities. The amountto be reported will be
Teported separately to you by the Bank.

Balance Seen

Total
Withdrawals

In case of Errors or Questions About Your Bill:

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O, Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
So will not preserve your rights. In your letter, give us the following information:

* Your name and account number.

* The dollar amount of the suspected error.

+ Describe the error and explain, if you can, why you believe there is an error.

lf you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question,

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP”
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance

charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate {as listed in the Account Summarysection on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that mighthave occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Q00000-€-2-L0ES

Case 19-16565 Doc54 Filed 09/09/19 Page 14 of 21

Bank

America’s Most Convenient Bank®

 

ROCK CREEK BAPTIST CHURCH OF THE

Page: 30f5

DISTRICT OF COLUMBIA OP ACCT

DIP Cage 49-16565 DIST MD-G Statement Period: Jul 01 2019-Jul 31 2019
Cust Ref #: Qa 963-039- TH
Primary Account #: GE: 863

 

 

Electronic Deposits (continued)

07/30 CCD DEPOSIT, TITHE.LY TITHE.LY ST-L6V1H2F7B2P5 24.45

 

07/31 CCD DEPOSIT, TITHE.LY TITHE.LY ST-JOP8J3W9N6L3 140.00
07/31 eTransfer Credit, Online Xfer 1,000.00-—
Transfer from CK ¢ 9821

— Subtotal: 1,873.45
Checks Paid No. Checks: 21 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
07/05 2001 400.00 07/12 80014 400.00
07/01 2005* 100.00 07/15 80016* 500.00
07/10 2006 50.00 07/22 80017 600.00
07/10 2007 300.00 07/19 80019* 100.00
07/17 2008 100.00 07/22 80020 250.00
07/16 80003* 115.98 07/22 80021 500.00
07/02 80008* 500.00 07/24 80022 600.00
07/12 80010* 400.00 07/29 80024* 650.00
07/01 80011 520.00 07/22 80026* 100.00
07/08 80012 500.00 07/29 80027 500.00
07/16 80013 600.00

Subtotal: 7,785.98
Electronic Payments ,

07/03 Transfer Debit, Online Xfer 2,000.00
Transfert CK: 2821 _ _ a . Ce ee ST.

07/09 “ eTransfer Debit, Online Xfer 1,875.00
Transfer to CK #7 777 9821

07/10 DEBIT CARD PURCHASE, *****04023348455, AUT 070919 VISA DDA PUR 79.00
IN ARCTIC PLUMBING AND 410 2728426 *MD

07/11 TD ATM DEBIT, *****04023348455, AUT 071119 DDA WITHDRAW 540.00
8912 WOODYARD RD CLINTON *MD

07/11 DEBIT CARD PURCHASE, *****04023523495, AUT 071019 VISA DDA PUR 360.00
ENDODONTIC ASSOCIATES 301 8433290 *MD

07/12 DEBIT CARD PURCHASE, *****04023348455, AUT 071119 VISA DDA PUR 229.00
PRINCE GEORGE CITATIONS 8445997653 *MD

07/12 DEBIT CARD PURCHASE, *****04023348455, AUT 071119 VISA DDA PUR 52.95
ALEXANDRIA VA INT PH 877 847 2338 * AZ

07/12 DEBIT CARD PURCHASE, *****04023348455, AUT 071119 VISA DDA PUR 43.95
ONLINE CITATION PAYMENT 301 552 6420 * MD

07/12 DEBIT CARD PURCHASE, *****04023348455, AUT 071119 VISA DDA PUR 1.60

USA CANTEEN SUITLAND *MD
000000-€-2-L0€2

Case 19-16565 Doc54 Filed 09/09/19 Page 15 of 21
Bank

America’s Most Convenient Bank®

 

ROCK CREEK BAPTIST CHURCH OF THE

 

 

 

 

Page: 40f5
c
Sie nase oo. voses Diet WD T Statement Period: Jul 01 2019-Jul 31 2019
Cust Ref #: MD 0863-039-T-HH+
Primary Account #: 9863
Electronic Payments (continued)
07/12 DEBIT CARD PURCHASE, *****04023348455, AUT 071119 VISA DDA PUR ZS
USA CANTEEN SUITLAND *MD
07/15 DEBIT CARD PURCHASE, *****04023523495, AUT 071119 VISA DDA PUR 66.94
SHELL OIL 91002583715 FT WASHINGTON * MD
07/16 DEBIT CARD PURCHASE, *****04023348455, AUT 071519 VISA DDA PUR 2,272.86
POTOMAC ELECTRIC COMM 202 833 7500 *DC
07/16 cL-eTransfer Debit. Online Xfer 1,450.00
Transfer to CK 9821
07/17 NONTD ATM DEBIT, *****04023348455, AUT 071719 DDA WITHDRAW 403.50
MT 14700 MAIN STR UPR MARLBORO * MD
07/18 DEBIT CARD PURCHASE, *****04023523495, AUT 071519 VISA DDA PUR 184.75
HERTZ RENT ACAR HERTZ PPAY *OK
07/18 DEBIT CARD PURCHASE, *****04023348455, AUT 071619 VISA DDA PUR 156.95
VCN MD DIST COURT IVR 866 2551857 *MD
07/22 DEBIT CARD PURCHASE, *****04023348455, AUT 071919 VISA DDA PUR 2,437.00
CAREFIRST BLUECROSS BLUE 4109986820 *MD
07/22 DEBIT CARD PURCHASE, *****04023348455, AUT 071919 VISA DDA PUR 75.90
CROWNE PLAZA FB GREENBELT *MD
07/23 DEBIT CARD PURCHASE, *****04023348455, AUT 072219 VISA DDA PUR 462.86
POTOMAC ELECTRIC RES! 202 833 7500 *DC
07/24 _ eTransfer Debit, Online Xfer 1,200.00
TransfertoCK = 3821
07/26 DEBIT CARD PURCHASE, *****04023348455, AUT 072519 VISA DDA PUR 300.00
CHITWOODAND CHITWOOD 423 8924882 *TN
07/29 - eTransfer Debit, Online Xfer 1,000.00
Transfer to CK “7 *7"" 9821 ,
07/34 eTransfer Debit, Online Xfer 1,300.00
Transfer to CK 19821
Subtotal: 16,493.51
06/30 176.00 07/16 4,911.47
07/04 4,091.00 07/17 4,407.97
07/02 3,591.00 07/18 4,145.27
07/03 2,097.00 07/19 4,045.27
07/05 1,691.00 07/22 3,776.37
07/08 7,642.00 07/23 3,913.51
07/09 5,767.00 07/24 1,413.51
07/10 5,338.00 07/26 1,213.41
N
yo
x
@
8
2
8
om

 

Case 19-16565 Doc 54
Bank

~ America’s Most Convenient Bank®

  

ROCK CREEK BAPTIST CHURCH OF THE

Filed 09/09/19 Page 16 of 21

 

 

eta Rane tele Eat ICV eer a ee! Period: Jul 01 2019-Jul a1 2019
DIP CASE 19-16565 DIST MD-G , :
| ° M Cust Ref # QD? 863-039-1444?
Primary Account #: ame 3s
O7/11 4,438.00 07/29 2,861.51
07/12 3,309.25 07/30 3,015.96
07/15 9,350.31 07/31 2,855.96
 

000000-2-1-8 Li?

 

Case 19-16565 Doc 54

Bank

America’s Most Convenient Bank®

15 ELS

 

Filed 09/09/19 Page 17 of 21

 

 

 

 

 

 

ROCK CREEK BAPTIST CHURCH OF THE Page: 1 of 4
DISTRICT OF COLUMBIA MINISTRY ACCT Statement Period: Jul 01 2019-Jul 31 2019
DIP CASE 19-16565 DIST MD-G Cust Ref #: GMMR 82 1-039- 1-H
PO BOX 3028 Primary Account #: um 9821
UPPER MARLBORO MD 20773
Chapter 11 Checking
ROCK CREEK BAPTIST CHURCH OF THE Account # 4 9821
DISTRICT OF COLUMBIA MINISTRY ACCT
DIP CASE 19-16565 DIST MD-G
Beginning Balance 438.33 Average Collected Balance 1,169.45
Deposits-- . _—. 2,271.50 Interest-Earned This Period -—0.00
Electronic Deposits | 8,825.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Checks Paid 5,510.00 Days in Period 31
Electronic Payments 4,332.23
Ending Balance 1,692.60
Deposits
07/22 DEPOSIT 1,568.00
07/29 DEPOSIT 703.50
Subtotal: 2,271.50
Rieciranis ee
07/03 eTransfer Credit, Online Xfer 2,000.00
Transfer from CK. 9863
07/09 eTransfer Credit, Online Xfer 1,875.00
Transfer from CK « 19863
07/16 eTransfer Credit, Online Xfer 1,450.00
nti “Sarees Sarna Transfer from-Gk ¢ 9863 SERN coneanalanen
07/24 eTransfer Credit, Online Xfer 1,200.00
Transfer from CK ~~ 19863
07/29 eTransfer Credit, Online Xfer 1,000.00
Transfer from CK > 77> 9863
07/31 eTransfer Credit, Online Xfer 1,300.00
Transfer from CK - 9863
Subtotal: 8,825.00
Checks Paid No. Checks: 27 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
07/01 1006 100.00 07/12 1012 85.00
07/03 1010* 475.00 07/17 1012* 250.00
07/17 1010* 175.00 07/03 1013 300.00
07/12 10711 200.00 07/15 1013* 200.00
Case 19-16565 Doc54 Filed 09/09/19 Page 18 of 21

 

Begin by adjusting your account register
as follows:

Subtract any services charges shown
on this statement.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have
an interest-bearing account.

Add any automatic deposit or
overdraft line of credit.

Review all withdrawals shown on this
statement and check them off in your
account register.

Follow instructions 2-5 to verify your
ending account balance.

 

Total Deposits |

 
 

if you need information about an electronic fund transfer or if you believe there is an
error on your bank statementor receipt relating to an electronic fund transfer,
telephone the bank immediatelyat the phone number listed on the front of your

Statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,

Maine 04243-1377

We musthear from you no later than sixty (60) calendar days after we sent you the
first statementupon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why

more information is needed. Please include:
* Your name and account number.

* A description of the error or transaction you are unsure about.

* The dollar amount and date of the suspected error.

When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaintand will correct any error promptly. If we take more

than ten (10) business days to do this, we will credit your account for the
amount you think is in error, so that you have the use of the money during the time it

takes to complete our investigation.

Total interest credited by the Bank to you this year will be reported by the Bank to the
Internal Revenue Service and State tax authorities. The amountto be reported will be

reported separately to you by the Bank.

 

Your ending balance shown on this
statement is:

». List below the amount of deposits or

credit transfers which do not appear
on this statement. Total the deposits
and enter on Line 2.

. Subtotal by adding lines 1 and 2.

List below the total amount of
withdrawals that do not appear on
this statement. Total the withdrawals
and enter on Line 4.

Subtract Line 4 from 3. This adjusted
balance should equal your account
balance.

Page: 2 0f 4

Ending 1,692.60
Balance

Total +
Deposits

Sub Total

Total -
Withdrawals

Adjusted
Balance

 

Total
Withdrawals

 

 

In case of Errors or Questions About Your Bill:

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as

possible. We musthear from you no later than sixty (60) days after we sent you the

FIRST bill on which the error or problem appeared. You can telephone us, but doing

So will not preserve your rights. In your letter, give us the following information:

* Your name and account number.
> The dollar amount of the suspected error.
Describe the error and explain, if you can, why you believe there is an error.

If you need more information, describe the item you are unsure about.
You do not have to pay any amountin question while we are investigating, but you

are still obligated to pay the parts of your bill that are not in question. While we

investigate your question, we cannot report you as delinquent or take any action to

collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate

the finance charge on your Moneyline/Qverdraft Protection account (the term "ODP"
or“OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance

charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.

To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summarysection on
the front of the statement). The Average Daily Balance is calculated by adding the

balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are

included in your total finance charge.
000000-2-2-8Lb

Case 19-16565 Doc 54
Bank

America’s Most Convenient Bank®

 

ROCK CREEK BAPTIST CHURCH OF THE
DISTRICT OF COLUMBIA MINISTRY ACCT

Filed 09/09/19 Page 19 of 21

Page: 3 of 4

DIP CASE 19-16565 DIST MD-G

Statement Period:
Cust Ref #:
Primary Account #:

Jul 041 2019-Jul 31 2019
821-039-T-HHt

enemp°32'

 

 

Checks Paid (continued)

07/18

1014 100.00 ’ 07/24 80010

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

300.00

 

Transfer to CK ¢ 1863

Subtotal:

07/12 4015 100.00 07/24 80011 350.00
07/17 80001* 350.00 07/24 80012 200.00
07/17 80002 a 100.00 ~-—-OF/24 — 80014* ~ 200.00
07/24 80003 100.00 07/26 80015 100.00
07/17 80005* 300.00 07/24 80017* 100.00
07/17 80006 200.00 07/31 80018 350.00
07/18 80007 100.00 07/31 80020* 200.00
07/19 80008 100.00 07/31 80021 300.00
07/29 80009 175.00
Subtotal: 5,510.00
Electronic Payments
07/03 eTransfer Debit, Online Xfer 500.00
Transfer to CK « 3863
07/05 ACH DEBIT, HA. 4.1.2 CLARKE CHK ORDERS *KLH***90672100 182.27
07/09 DEBIT CARD PURCHASE, *****04023613593, AUT 070819 VISA DDA PUR 681.00
COMCAST 800 COMCAST *MD
07/10 DEBIT CARD PURCHASE, *****04023613593, AUT 070919 VISA DDA PUR 511.79
VZWRLSS IVR VE 800 922 0204 * FL
07/22 DEBIT CARD PURCHASE, *****04023640554, AUT 072019 VISA DDA PUR 339.99
CHESAPEAKE FORD DG CAPITOL HEIGH * MD
07/22 DEBIT CARD PURCHASE, *****04023640554, AUT 072019 VISA DDA PUR 66.51
SPEEDWAY 2871 620S PATR ALEXANDRIA *VA Se ~
~OF/24 0 DEBIT CARD PURCHASE, “04023640554, AUT 072319 VISA DDA PUR 319.64
TONYS AUTO SERVICE 703 6835533 *VA
07/24 DEBIT CARD PURCHASE, *****04023640554, AUT 072219 VISA DDA PUR 62.14
ROYAL FARMS 204 CAMP SPRINGS * MD
07/25 DEBIT CARD PURCHASE, *****04023640554, AUT 072419 VISA DDA PUR 601.95
POTOMAC ELECTRIC RES] 202 833 7500 * DC
07/26 DEBIT CARD PURCHASE, *****04023640554, AUT 072519 VISA DDA PUR 66.94
SUNOCO 0641018700 TAKOMA PARK * MD
07/31 eTransfer Debit, Online Xfer 1,000.00

4,332.23
Q00000-2-2-8Lb

  

America’s Most Convenient Bank®

ROCK CREEK BAPTIST CHURCH OF THE

Case 19-16565 Doc54 Filed 09/09/19 Page 20 of 21

 

 

Se sie ornare Period: Jul 01 2019-Jul 31 2048

DIP CASE 19-16565 DIST MD-G Cust Ret # lm 082 1-030-T-HHt

Primary Account #: ae s2'
06/30 438.33 07/17 1,053.27
07/01 338.33 07/18 853.27
07/03 1,063.33 07/19 753.27
07/05 881.06 07/22 1,914.77
07/09 _ 2,075.06 07/24 1,482.99
07/10 1,563.27 07/25 881.04
07/12 1,178.27 07/26 714.10
07/15 978.27 07/29 2,242.60
07/16 2,428.27 07/31 1,692.60
Case 19-16565 Doc54 Filed 09/09/19 Page 21 of 21

Rock Creek Baptist Church
(3 TITHE.Ly
=

Rock Creek Baptist Church bnowntive cham ably
6707 Woodyard Rd

Upper Marlboro, MD 20772

United States

3015381953

Giving Summary for 07/01/2019 00:00:00 to 07/31/2019 23:59:59

Giving by giving type/fund Giving by payment type
Capital Campaign 15: $162.10 Bank Account / ACH: $915.00
Offering: $156.82 Credit / Debit Card: $914.11
Tithe: $1,510.19
Total: $1,829.11 Total: $1,829.11
Fees: $40.16 Fees: $40.16

Net: $1,788.95 Net: $1,788.95
